               IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
                                      §
 CANAL INDEMNITY COMPANY,             §
                                      §
                     Plaintiff,       §
                                      §
     v.                               § Case No. 4:19-cv-02945
                                      §
 COASTAL TRANSPORT CO., INC., et al., §
                                      §
                     Defendants.      §

                        CERTIFICATE OF INTERESTED PERSONS

       Defendant Phillips 66 Company, by its undersigned counsel and pursuant to Fed. R. Civ.

P. 7.1 and this Court’s August 9, 2019 Order for Conference and Disclosure of Interested Parties,

certifies that Phillips 66 Company, a Delaware corporation, is a wholly owned subsidiary of

Phillips 66, a publicly traded Delaware corporation. At this time, there are no shareholders owning

10% or more of Phillips 66. Phillips 66 Company and Phillips 66 have a financial interest in the

outcome of this litigation.

 Dated: August 28, 2019                            Respectfully submitted,

                                                   REED SMITH LLP

                                                   /s/ Michael H. Bernick_____
                                                   Michael H. Bernick
                                                   State Bar No. 24078227
                                                   811 Main Street, Ste. 1700
                                                   Houston, TX 77002-6110
                                                   Phone: 713-469-3834
                                                   Fax: 713-469-3899

                                                   Counsel for Defendant Phillips 66 Company




                                                                                    US_ACTIVE-148832114.1
                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I directed that the foregoing document be

electronically filed with the Clerk of the Court by using the CM/ECF system. I certify that all

participants in the case are registered CM/ECF users and that service will be accomplished by the

CM/ECF system.



                                                 /s/ Michael H. Bernick
                                                 Michael H. Bernick




                                              -2-
